July 22, 2014 VIA EDGAR Pamela Long Assistant Director Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-3628 Attention: Asia Timmons-Pierce, Staff Attorney Erin Jaskot, Staff Attorney Re: GlyEco, Inc. Registration Statement on Form S-1 (the “Registration Statement”) Filed June 30, 2014 File No. 333-197120 Dear Ms. Long: GlyEco, Inc. (the “Company”) is in receipt of the comments of the staff of the Securities and Exchange Commission (the “Commission”) as communicated to us by letter dated July 10, 2014, with respect to the above-referenced Registration Statement on Form S-1 filed with the Commission on June 30, 2014. We plan to file an amendment to the Registration Statement as Amendment No. 1 to Form S-1 upon providing updated financial statements and related disclosures via our Form 10-Q filing for the quarterly period ended June 30, 2014. Sincerely, GLYECO, INC. By:/s/ John Lorenz Name:John Lorenz Title: Chief Executive Officer, President, and Chairman cc:Matthew M. Holman, Squire Patton Boggs (US) LLP (via e-mail) Jaime R. Daddona, Squire Patton Boggs (US) LLP (via e-mail)
